Citation Nr: 9926507	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral spine 
disability.

2.  Entitlement to service connection for thoracic spine 
disability.

3.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to August 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) February 1993 rating decision 
which, in pertinent part, denied service connection for 
disabilities of the right shoulder and the thoracic and 
lumbosacral spine.  In January 1997, the case was remanded to 
the RO for additional development of the evidence.


FINDINGS OF FACT

1.  The veteran manifested back and right shoulder pain in 
service, and reported right shoulder trouble on service 
separation medical examination; chronic disability of the 
back or right shoulder were not evident in service, and the 
musculoskeletal system was normal on service separation 
clinical evaluation in August 1978.

2.  In March 1991, he sustained a work-related back injury, 
necessitating surgery and extensive medical treatment and 
resulting in chronic low back disability.

3.  Competent medical evidence does not link the veteran's 
current thoracic or lumbosacral spine disabilities with 
active service or relate them to any back injury or trauma 
sustained therein.

4.  Competent medical evidence does not show that his current 
right shoulder disability had its onset during active 
service, that it is the result of any in-service injury, or 
that it is related to shoulder pain experienced in service.


CONCLUSIONS OF LAW

1.  Chronic lumbosacral spine disability was neither incurred 
in nor aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  Chronic thoracic spine disability was neither incurred in 
nor aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

3.  Chronic right shoulder disability was neither incurred in 
nor aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record indicates that the veteran's claims of 
service connection for right shoulder and lumbosacral and 
thoracic spine disabilities are well grounded.  38 U.S.C.A. § 
5107(a).  VA, therefore, has a duty to assist the veteran in 
the development of facts pertinent to his claims.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  In this regard, the Board notes that the 
pertinent records have been obtained and associated with his 
claims folder. 

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131.  Service connection may also be allowed on a 
presumptive basis for arthritis, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The veteran's service medical records reveal intermittent 
reports of back and right shoulder pain.  In September 1975, 
he indicated that he experienced low back pain after being 
hit in a football game; in October 1975, it was noted that he 
complained of back problems; in August 1977, he indicated 
that he had back pain for 3 months, associated with marching; 
on examination, an unconfirmed diagnosis of muscular strain 
was indicated.  In October 1975, he reported experiencing 
pain and tenderness over the right acromioclavicular joint 
after a fall; X-ray study of the right shoulder did not 
reveal any abnormalities; in April 1978, he indicated that he 
hurt his right shoulder about a week earlier, noting that he 
had previously sustained an injury during basic training (at 
which time he wore a sling); on examination, right 
acromioclavicular strain was diagnosed.  On service 
separation medical examination in August 1978, he reported 
that he was in "bad health" because of shoulder; however, 
clinical evaluation of the musculoskeletal system was normal.  

Private medical records from March to June 1991 reveal that 
the veteran filed a workers' compensation claim based on 
disability arising out of a March 1991 work-related back 
injury resulting in bulging disc at L5-S1.  

Medical records from W. Osborne, M.D., in June 1991 reveal 
that he evaluated the veteran's back disability which 
reportedly existed since an at work injury in March 1991.  On 
examination and review of an X-ray study, the examiner opined 
that the veteran was a candidate for spinal fusion and 
diskectomy.  

Medical records from K. Gill, M.D., from April 1991 to 
January 1992 reveal treatment associated with a low back 
disability.  In May 1991, the veteran reported that he 
experienced low back pain and muscle spasms since a March 
1991 work-related injury sustained while he was lifting 
sheet-metal; he denied a history of previous injury and 
indicated that he was unable to work since his injury in 
March 1991.  Magnetic resonance imaging study (MRI) in April 
1991 revealed a degenerated central disc bulging at L5-S1 
with bilateral neural foraminal narrowing at L5-S1.  On June 
24, 1991, he underwent posterior lumbar interbody fusion and 
posterior lateral fusion with L5-S1 right autogenous iliac 
graft.  

Medical records from R. Stockton, M.D., from February to 
August 1992 reveal treatment associated with the veteran's 
low back disability, as manifested by severe pain.  During 
treatment, post operative residuals of lumbar disc disease 
and chronic lumbar pain syndrome were diagnosed.  

On VA medical examination in October 1992, the veteran 
reported that he was last employed as a laborer in March 
1991, at which time he had to quit his job because of a back 
injury (requiring surgical treatment).  He indicated that he 
initially injured his back in a football game during service 
and has experienced recurrent back pain since that time.  
Regarding the claimed right shoulder disability, he indicated 
initially injuring the shoulder in service and experiencing 
recurrent pain ever since.  X-ray study of the lumbar spine 
revealed posterior metallic immobilization of the lumbosacral 
joint, but the spine was otherwise normal; a study of the 
thoracic spine revealed minimal arthritis; a study of the 
right shoulder was normal.  Past history of a right shoulder 
strain with residuals, past history of low back injury while 
in the service and also past history of low back injury in 
March 1991 (with post operative removal of ruptured lumbar 
disc and spinal fusion), and minimal degenerative arthritis 
of the lower thoracic spine were diagnosed.

A March 1993 disability determination notice from the Social 
Security Administration reveals that the veteran was found 
disabled by reason of back disability, with the date of onset 
thereof listed as March 5, 1991, the date of his work-related 
back injury.  

In June 1993, Dr. Stockton indicated that the veteran 
continued to experience lumbar spine pain.  On examination, 
lumbar disc disease, post operative posterior lumbar 
interbody fusion with Gill impairment rating, and chronic 
lumbar pain syndrome with insomnia were diagnosed.

Medical records from the Hillcrest Baptist Medical Center 
from April 1991 to March 1995 reveal, in pertinent part, 
intermittent treatment associated with back pain.  During the 
course of treatment, a history of back surgery was indicated.

Medical records from the Providence Health Center in March 
1995 reveal treatment associated with back pain (involving 
thoracic and lumbar spine).  On examination, the veteran 
indicated that his back "snapped" while he was being 
handcuffed by the police; X-ray study of the thoracic spine 
was normal; a study of the lumbar spine revealed pedicle 
screws and vertical bridges between the screws at L5 and S1 
levels, mild disc space narrowing at L5-S1, and a bone graft 
between the L5 and S1.  

Medical records from the Family Practice Center from April 
1994 to April 1995 reveal intermittent treatment associated 
with back pain.  On examination in April 1995, the veteran 
indicated that he was detained by the police in March 1995; 
his back was reportedly hurt when he was being handcuffed by 
the police.  On examination, lumbalgia and status post L5-S1 
laminectomy, diskectomy, and posterior lumbar interbody 
fusion in 1991 were diagnosed.  

Medical records from J. Benham, M.D., from May 1991 to April 
1996 do not reveal treatment for any back symptomatology or 
disability.  In May 1991, the veteran indicated that he was 
struck by an automobile, resulting in a right hip 
dislocation.  

At a May 1996 Travel Board hearing, the veteran testified 
that he initially injured his back in a football game during 
active service, requiring intermittent treatment and therapy 
prior to service separation.  He indicated that he had 
recurrent back pain since the in-service injury, and that he 
reinjured his back at work in March 1991 (requiring surgical 
and ongoing medical treatment).  Reportedly, he did not 
receive treatment for his back between his service separation 
and the injury in 1991.  He testified that he sustained a 
right shoulder injury in service, resulting in pain and 
inability to move the shoulder for 3 weeks.  He stated that 
he had recurrent right shoulder pain since the in-service 
injury, but denied receipt of regular medical treatment 
therefor.  

August 1997 X-ray studies of the veteran's thoracic and 
lumbar spine, performed at a VA facility, revealed post 
surgical changes in the lumbosacral spine (without evidence 
of acute changes); examination of the thoracic spine revealed 
no abnormalities.  Repeat studies in April 1998 did not 
reveal any interval changes involving the thoracic or 
lumbosacral spine.

Medical records from H. Slade, M.D., from August 1994 to 
September 1997 reveal intermittent treatment for the 
veteran's back disability, manifested by symptoms including 
pain and limitation of motion.  During such treatment, it was 
noted that he sustained a work-related back injury in March 
1991 and surgery in June 1991.  The clinical assessment was 
lumbar disc pathology since 1991 and back pain.

On VA orthopedic examination in May 1998, the veteran 
indicated that he initially injured his back and the right 
shoulder in service.  The examiner's review of the claims 
file revealed no evidence of right shoulder abnormality on 
service separation medical examination; at that time, the 
veteran did not have a permanent profile for his shoulder.  
He reported that he sustained a back injury at work in March 
1991; an MRI study performed after the injury revealed a 
degenerated disc with bilateral foraminal narrowing, 
requiring surgery (in June 1991); reportedly, he had 
persistent pain since the June 1991 back surgery.  X-ray 
study of the lumbar spine revealed a healed L5-S1 lumbar 
fusion with good alignment of the spine; a bone scan revealed 
an uptake in the L5-S1 area.  Status post L5-S1 fusion with 
residual low back pain without evidence of radiculopathy or 
stenosis was diagnosed.  There was no evidence of right 
shoulder pathology on examination.  

On VA orthopedic examination in September 1998, the veteran 
indicated that he initially injured his back in a football 
game during service and had back problems since that time; 
the back symptomatology was reportedly gradually increasing 
in severity over the years and, in June 1991, he had back 
surgery.  April 1998 X-ray study of the lumbosacral spine 
revealed post operative changes with plates and screws 
anchoring L5-S1 with bony overgrowth and lateral masses; a 
study of the thoracic spine was normal.  Traumatic arthritis 
of the lumbosacral spine, status post surgical fixation of 
L5-S1 in 1991, and chronic thoracic spine strain were 
diagnosed.  The examiner opined (without reviewing the claims 
file) that the lumbosacral disability was causally related to 
in-service symptomatology, but thoracic spine disability was 
not related to any in-service symptomatology.

With regard to the claimed right shoulder disability, the 
veteran indicated on VA orthopedic examination in September 
1998 (at which time the examiner did not have benefit of a 
review of the claims file), that he injured that shoulder in 
a fall during service, resulting in recurrent pain, 
discomfort, and limitation of motion which he has experienced 
since that time.  On examination, the right shoulder was 
tender, but there was no evidence of swelling, redness, or 
warmth; the range of motion was reduced and associated with 
pain.  April 1998 X-ray study of the right shoulder revealed 
no abnormality.  Chronic right shoulder sprain was diagnosed.  
The examiner opined that the veteran's right shoulder sprain 
was related to in-service symptomatology.

On VA orthopedic examination in February 1999 (including a 
review by the examiner of the claims file), the veteran 
indicated that he injured his back in a football game during 
service in 1975 (but continued to play the game despite the 
injury) and, in August 1978, experienced low back pain while 
marching.  After service separation, he reportedly performed 
various jobs, usually involving heavy labor.  He indicated 
that he injured his low back when lifting a heavy sheet of 
metal in June 1989; this reportedly resulted in pain which 
did not respond to conservative treatment and, in June 1994, 
a surgery was performed.  On examination and a review of the 
clinical studies of record, traumatic spondylosis and 
spondylarthritis deformans of the lumbosacral spine, solid 
spinal fusion at L5-S1, chronic radiculopathy of L4-5, and 
equivocal impingement syndrome of the right shoulder were 
diagnosed.  The examiner indicated that, as a football player 
and wrestler, the veteran sustained many small injuries to 
his spine and other body areas during service, but he 
continued to function after each trauma and was an 
enthusiastic player; after service, he worked as a roofer for 
2 years which required great body strength and dexterity; a 
lifting incident in March 1991 led to laminectomy and spinal 
fusion, and it was that incident which was responsible for 
his present low back morbidity and impairment; such 
disabilities were not the result of small injuries sustained 
in active service.  Regarding the claimed right shoulder 
disability, the examiner opined that, with negative X-ray 
studies and minor clinical findings, the right shoulder was 
not a problem and "is not the result of the insignificant 
injuries which the veteran described."

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.  

In applying the above legal criteria to the facts in the 
instant case, the Board concludes that the preponderance of 
the evidence is against the veteran's claims of service 
connection for disabilities of the right shoulder and the 
thoracic and lumbar spine.  He contends that his current 
thoracic and lumbar spine and right shoulder disabilities 
developed as a result of injuries sustained during active 
service.  

Where the issue is factual in nature, i.e., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  In this case, although the 
veteran's claims are found by the Board to be well grounded 
based on his assertions, as he is competent to describe 
personally observable symptoms such as pain, discomfort, and 
impairment of the range of motion of the pertinent joints 
which he has observed since identifiable events in service 
(the presence of which symptoms is supported by his service 
medical records documenting reports of back and right 
shoulder pain, as discussed above), chronic disabilities 
involving his back or the right shoulder were not evident, 
clinically, at the time of service separation in August 1978 
or for many years thereafter (until his March 1991 work-
related back injury).  Unavailability of any clinical 
evidence documenting treatment before 1991 was confirmed by 
the veteran at his May 1996 hearing, at which time he 
testified that he did not receive medical treatment for his 
back or right shoulder symptomatology prior to the March 1991 
work-related back injury.

Although the veteran is competent to describe personally 
observable symptoms such as back and shoulder pain (which he 
has reportedly experienced since service), he is not, as a 
lay person, competent to make a medical diagnosis of a 
chronic disability or to relate a medical disorder to a 
specific cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, he is not competent to conclude, in clinical 
terms, that his current right shoulder, thoracic spine, 
and/or lumbosacral spine disabilities are related to trauma 
sustained in service or symptomatology experienced therein.  
To establish service connection for a chronic disability, 
competent medical evidence providing a nexus between the 
current disability and service is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

As discussed above, a VA orthopedic examination was performed 
in September 1998; based on history reported by the veteran 
and contemporaneous examination, the examiner opined that the 
lumbosacral and right shoulder disabilities were related to 
his in-service symptomatology.  However, the examiner clearly 
indicated in September 1998, that the veteran's claims file 
was not available for his review at the time of the 
examination; thus, when arriving at his medical conclusion 
and in discussing the veteran's medical history, including 
in-service symptomatology and post service surgical and 
medical treatment, the examiner did not have the benefit of 
being able to consider the sequence of events giving rise to 
the current disabilities as documented by clinical evidence 
in the claims file.  

Another VA orthopedic examination was performed in February 
1999 and, at that time, the examiner clearly reviewed the 
entire claims file; he based his findings and opinions on 
review of the pertinent material of record and 
contemporaneous examination.  He opined that the veteran's 
back or right shoulder disabilities were not related to the 
many small injuries sustained in service (as he was able to 
continue participation in physical activities during service 
despite the injuries, and because his work after service 
separation involved heavy physical strength and exertion); he 
concluded that the current back disabilities were related to 
his work-related back injury in 1991, and the right shoulder 
problems were not related to "the insignificant injuries" 
reported by the veteran.  

While the veteran's assertions (and the September 1998 VA 
orthopedic examination report) with regard to the sequence of 
events leading to his current back and right shoulder 
disabilities are presumed truthful as regards the matter of 
well-groundedness of the service connection claims, the Board 
finds far more persuasive and probative VA orthopedic 
examination findings in February 1999 which was performed in 
conjunction with the examiner's review of the entire claims 
file and the medical history documented therein.  The 
entirety of such evidence of record supports the VA 
examiner's conclusions in February 1999: chronic back or 
right shoulder disabilities were not evident at the time of 
service separation or for many years thereafter (until March 
1991), the veteran did not seek medical treatment for the 
back or the right shoulder prior to 1991 and has only 
required extensive medical treatment (including surgery) 
since the time of his work-related injury in March 1991.  The 
Board stresses that, during treatment by Dr. Gill in May 
1991, the veteran denied a history of previous injury. 

The Board has considered the matter of resolution of the 
benefit of the doubt in the veteran's favor; however, as 
indicated above, application of the rule is only appropriate 
when the evidence is evenly balanced or in relative 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is not the case in this instance where 
the weight of the evidence is against the claims.



	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for lumbosacral spine disability is 
denied.

Service connection for thoracic spine disability is denied.

Service connection for right shoulder disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

